Title: George Washington to Samuel Huntington, 20 August 1780
From: Washington, George
To: Huntington, Samuel


Orangetown [New York] August 20, 1780. Thanks Congress for increase in powers. Describes situation in Army. Discusses position of Great Britain both here and abroad. Reviews European situation. Argues for establishing a draft either for duration of war or for three years. Reiterates need of “ample and equal provision for the Army.” Repeats need for half-pay provision for officers. Urges centralization under Congress of all matters pertaining to Army.
